Citation Nr: 1731430	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-38 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to a rating greater than 10 percent for service-connected dermatophytosis (characterized as "tinea cruris/corporis)".


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from August 1988 to September 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO, inter alia, denied a rating greater than 10 percent for tinea cruris/corporis.  In December 2009, the Veteran, through his representative, filed a notice of disagreement (NOD).  In July 2010, the RO issued a statement of the case (SOC) which reflected the RO's continued denial of the claim for a higher rating for the service-connected skin disability.  The Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010. 

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing has been associated with the claims file.  Following that hearing, the Board received additional evidence from the Veteran with a waiver of initial RO consideration.  See 38 C.F.R. §§ 20.800, 20.1304 (2016). 

In September 2013, the Board, inter alia, remanded the claim for a higher rating for the service-connected skin disability to the agency of original jurisdiction (AOJ) for further development.  After accomplishing the requested development, the AOJ continued to deny the claim for a higher rating for the service-connected skin disability (as reflected in a June 2014 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.

The Board points out that the Veteran had also perfected an appeal with regard to claims for service connection for a thoracolumbar spine disability, a gastrointestinal disability, tinnitus, and a cervical spine disability and the Board remanded these matters in September 2013 for further development.  In a May 2014 rating decision, the Appeals Management Center (AMC) granted service connection for degenerative arthritis of the spine, gastroesophageal reflux disease, tinnitus, and a cervical strain, and thereby resolved the appeal as to these issues.


With respect to characterization of the remaining claim on appeal, the Board notes that, while the RO has previously characterized the claim as one involving evaluation for  "tinea cruris/corporis."  The Veteran is service-connected for dermatophytosis wherever situated on the body.  See 38 C.F.R. § 4.118, Diagnostic Code 7813 (2016).  Dermatophytosis involving the body is tinea corporis, while dermatophytosis involving the inguinal area is tinea cruris.  Id. The medical evidence also reflects treatment for dermatophytosis involving the feet (tinea pedis).  The Board has rephrased the issue more generally as claim for increased rating for dermatophytosis to ensure that all body parts affected by the fungal infection are evaluated.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board notes that, following the issuance of the June 2014 SSOC, VA treatment records dated from June 2014 to December 19, 2016 have been added to the record.  Some of these records are pertinent to the claim for an increased rating for the service-connected skin disability.  This evidence has not been considered by the AOJ in conjunction with the matter on appeal.  Although the Veteran's substantive appeal was received prior to February 2, 2013, no waiver of initial AOJ consideration of the evidence has been received.  See 38 C.F.R. § 20.1304 (2016) and § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165.  However, as the AOJ will have an opportunity to consider such evidence on remand, the Veteran is not prejudiced by the Board's limited consideration of the additionally received evidence for the purpose of issuing a comprehensive remand.

As a final preliminary matter, the Board notes that, as explained in a February 2017 remand, the Board had previously stayed action on the claim for an increased rating for dermatophytosis pending a resolution of VA's appeal of a decision by the United States Court of Appeals for Veterans Claims (Court) in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  The stay has since been lifted, and the Veteran's claim for increased rating for a  is now ready for appellate review.

For reasons expressed below, the remaining claim for an increased rating for the service-connected dermatophytosis is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action on the increased rating matter on appeal is warranted.  

In its September 2013 remand, the Board instructed the AOJ to arrange for the Veteran to undergo a VA skin examination to obtain information as to the severity of his service-connected skin disability.  Pursuant to the Board's remand, a VA skin examination was conducted in February 2014.  During the examination, the Veteran reported that he experienced flare ups of his skin disability in the spring and summer months and that he used clotrimazole during flare ups.  However, he was not experiencing any skin problems at the time of the examination and an examination of his skin did not reveal any abnormalities.

If a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA may be required to provide a medical examination during the period of recurrence in order to provide a proper disability rating. Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In Ardison, the Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id.  In the present case, the September 2013 VA examination was apparently conducted during a period of remission of the Veteran's service-connected skin disability.  During the examination, he specifically indicated that he experiences flare ups of the disability in the spring and summer months.  Given this information and the fact that the most recent skin examination was conducted during the winter months, the Board finds that a new examination to obtain more contemporaneous medical findings is needed to attempt to more accurately assess the current severity of the Veteran's service-connected dermatophytosis during a period of flare up.  See 38 C.F.R. § 5103A (West 2014); Ardison, 6 Vet. App. at 407; 38 C.F.R. § 3.159 (2016).
  
Hence, the AOJ should arrange for the Veteran to undergo a VA skin examination by an appropriate medical professional.  The Veteran is hereby notified that failure to report to the scheduled examination without good cause, may well result in denial of his increased claim.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The Board notes that in the February 2017 remand, the AOJ was intructedt o contact the Social Security Administration (SSA) and the United States Office of Personnel Management (OPM) to obtain any records pertaining to the Veteran's claim(s) for SSA benefits and/or all records relied upon in making his federal disability retirement determination.  The Veteran's SSA records have already been obtained and associated with the claims file.  The AOJ is currently in the process of requesting the Veteran's federal disability retirement records from OPM.  The AOJ should not readjudicate the Veteran's claim for an increased rating for dermatophytosis until his federal disability retirement records have either been obtained or all efforts have otherwise been exhausted to attempt to obtain these records.

As regards VA records, the claims file includes records of the Veteran's treatment contained in the Providence Vista electronic records system dated to December 2016 and from the VA Boston Healthcare System dated in August 2011.  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted systems all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matter on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  Adjudication of the increased rating claim should include consideration of whether staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.



Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records contained in the Providence Vista electronic records system (dated since December 2016) and the VA Boston Healthcare System (dated since August 2011).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matter on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his service-connected dermatophytosis.  To the extent possible, VA should attempt to schedule the examination during an active stage of the Veteran's disability (particularly during the spring or summer months), since skin conditions by their very nature tend to have active versus inactive stages.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated medical professional, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should specify all symptoms and functional impairment associated with the skin.  The nature and severity of such symptomatology should be described in detail.

Following examination, the examiner should render specific clinical findings as to the percentage of the total area of the body affected by the service-connected disability, as well as the percentage of the exposed areas affected.  If the examination must take place during an inactive stage of disability, separate percentages based on a review of the record and the Veteran's description of his symptoms during a period of exacerbation should be provided. 

The examiner should also indicate whether the Veteran's disability requires treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs and should identify the total duration of such required treatment during the relevant time period.

Based on a review of all pertinent evidence and lay assertions, the examiner should also indicate whether, at any point since May 19, 2008, the Veteran's service-connected skin disability has increased in severity, and, if so, the approximate date(s) of any such change(s), the extent of severity of disability at each stage (to include identification of the total duration of any required treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs during any such stage).

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining the Veteran's federal disability retirement records from OPM), adjudicate the claim for an increased rating for dermatophytosis.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the increased rating claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim in June 2014), and all legal authority (to include consideration of whether staged rating of the skin disability is appropriate ).

8.  If the full benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016). 


